Citation Nr: 0808946	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  05-03 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1946 to 
December 1947.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio 
(RO).

A motion to advance this case on the Board's docket was 
received by the Board in July 2005, and granted in August 
2005, for good cause.  38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

An August 2005 decision of the Board denied entitlement to 
service connection for a back disorder, a bilateral foot 
disorder, and a respiratory disorder.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  The August 2005 Board decision was 
remanded by the Court by way of a Joint Motion in October 
2006.

A letter was sent to the veteran and his representative on 
December 29, 2006, in which he was given 90 days from the 
date of the letter to submit additional argument or evidence 
in support of his appeal prior to the Board's readjudication.  
The veteran responded in early January 2007, noting that he 
had no further evidence to submit with regard to his claims.  
In March 2007, the Board again denied entitlement to service 
connection for a back disorder, and remanded the issues of 
entitlement to service connection for a respiratory disorder 
and for a bilateral foot disorder to the RO.  Subsequent to 
the Board's March 2007 Remand, service connection was granted 
for a right foot disorder and for a left foot disorder by a 
September 2007 rating decision.  Accordingly, the issue of 
entitlement to service connection for a bilateral foot 
disorder is no longer before the Board, and the only issue 
remaining for adjudication is that captioned above.  


FINDINGS OF FACT

1.  In November 2003, the National Personnel Records Center 
(NPRC) reported that the veteran's service medical records 
were destroyed in the 1973 fire at that facility.

2.  Surgeon general's office records (SGOs) obtained through 
the NPRC show that the veteran was seen in sick bay on one 
day in February 1947, one day in March 1947, and two days in 
November 1947, but make no mention of the conditions for 
which the veteran was seen on those occasions.  

3.  The veteran has a current diagnosis of chronic 
bronchitis.

4.  The evidence of record does not relate the veteran's 
respiratory disorder to his military service.


CONCLUSION OF LAW

A respiratory disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim for service connection, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a letter dated in 
October 2003 satisfied the duty to notify provisions; an 
additional letter was sent in May 2007.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Further, the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (holding that 
although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication); 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

The veteran's VA medical treatment records and identified 
private medical records have been obtained.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  Efforts conducted by the RO to 
obtain alternate sources of inservice medical information 
resulted in the obtaining of an extract from the Office of 
the Surgeon General of the veteran's service department.  
However, although some SGOs were obtained, the bulk of the 
veteran's service medical records are not available, and it 
is presumed that they were destroyed in a fire at the NPRC in 
1973.  As such, there is a heightened obligation to explain 
findings and to carefully consider the benefit of the doubt 
rule in cases such as this.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  However, case law does not establish a 
heightened "benefit of the doubt," only a heightened duty 
of the Board to consider the applicability of the benefit of 
the doubt, to assist the claimant in developing a claim, and 
to explain its decision when the veteran's medical records 
have been lost.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, case law does not lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all the evidence that may be favorable to the 
veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The veteran was also accorded a VA examination in May 2007.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   

Additionally, the Board has thoroughly reviewed all the 
evidence in the veteran's claims folder.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, all of 
the evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

As noted above, the veteran's service medical records were 
reported destroyed by the NPRC in the 1973 fire at that 
facility, and are not of record.  SGOs obtained through the 
NPRC show that the veteran was seen in sick bay on one day in 
February 1947, one day in March 1947, and two days in 
November 1947, but make no mention of the conditions for 
which the veteran was seen on those occasions.  Moreover, 
although the veteran's September 2003 VA Form 21-526, 
Veteran's Application for Compensation and Pension, stated 
that treatment for his chronic bronchitis had only begun in 
September 2001, a separate statement, received in September 
2003, asserted that the veteran had been treated for 
pneumonia in service, and experienced chronic bronchitis 
since that time.  Ultimately, although he lacks the medical 
training required to diagnose a respiratory disorder, the 
veteran's statements that he experienced respiratory 
symptomatology since service is competent lay evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The first medical evidence dated subsequent to service and 
pertinent to the issue on appeal is a January 1983 private 
medical record showing that the veteran denied experiencing 
shortness of breath, cough, sputum, asthma, or a history of 
COPD, but admitted smoking two to three packs of cigarettes 
per day since 1941.  An August 1985 private medical record 
reflected that the veteran had a chronic cough, productive of 
brown sputum, which the physician related either to an acute 
rib injury or to the veteran's history of smoking.  A January 
1988 chest x-ray showed no acute pulmonary disease; 
specifically, mild generalized chronic interstitial fibrosis 
without acute pneumonic process or pleural effusion was 
noted.  

A December 1999 private chest x-ray showed features of 
underlying pulmonary fibrosis, pulmonary emphysema, and old 
granulomatous disease.  Private treatment records dated from 
July 2001 through September 2003 show a diagnosis of and 
treatment for chronic obstructive pulmonary disease (COPD); a 
VA outpatient treatment record dated in April 2004 shows the 
same diagnosis.  On VA examination in May 2007, the veteran 
reported having had recurrent bronchitis episodes since 
service, and a 40 year history of smoking one to two packs of 
cigarettes per day; in the more recent past, he reported an 
episode of pneumonia in 2002, an experience with hemopytsis 
after a bad cold, and current use of an albuterol inhaler up 
to 5 times daily.  Physical examination, a chest x-ray, and 
pulmonary function testing had normal results.  

However, despite the veteran's statements of respiratory 
symptomatology in service and evidence of a current 
respiratory disorder, the medical evidence of record does not 
relate the veteran's chronic bronchitis to his military 
service.  In diagnosing the veteran with chronic bronchitis, 
the VA examiner initially stated that the veteran's "chronic 
bronchitis may be related to the remote pneumonia that [the 
veteran] experienced" in service; however, his "80 pack 
years" (2 packs per day for 40 years) of smoking had 
aggravated his chronic bronchitis far more than the usual 
progression of the disease.  The Board notes that this 
opinion is not probative for VA purposes; a medical opinion 
expressed in terms of "may" also implies "may or may not" 
and is too speculative to establish a causal relationship.  
Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

However, on further review of the claims file in September 
2007, the examiner amended the opinion to state that the 
veteran's chronic bronchitis was less likely than not a 
result of the remote pneumonia that the veteran reported 
experiencing in service in 1946.  The rationale for this 
conclusion stated that chronic bronchitis is a result of 
long-term bronchial irritation and inflammation and the 
leading cause is cigarette smoking.  Accordingly, it was 
concluded, the veteran's current chronic bronchitis was more 
likely related to the veteran's 40-plus year history of 
smoking, not the remote pneumonia the veteran reported 
experiencing in service.  No adverse probative opinions are 
of record with respect to this issue.  Accordingly, service 
connection for a respiratory disorder is not warranted. 

Because the evidence of record does not relate the veteran's 
respiratory disorder to his military service, the 
preponderance of the evidence is against his claim for 
service connection.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied.  See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


